                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION
                            No. 2:15-CR-9-5H
                             No. 2:20-CV-5-H

ADRIENNE MOODY,                        )
     Petitioner,                       )
                                       )                       ORDER
        v.
                                       )
UNITED STATES OF AMERICA,              )
     Respondent.                       )



      This matter is before the court on petitioner’s pro se motion

to vacate pursuant to 28 U.S.C. § 2255, [DE #915].               The government

filed    a   motion   to   dismiss,    [DE    #922],     to    which   petitioner

responded, [DE #932].       Petitioner was released on home confinement

as of letter from petitioner filed July 2, 2020.                [DE #961].   This

matter is ripe for adjudication.

                                 BACKGROUND

      On February 9, 2016, petitioner pled guilty pursuant to a

written memorandum of plea agreement, to conspiracy to distribute

and possess with intent to distribute 100 grams or more of heroin

and 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 846

and   841(b)(1)(B)    (Count   One).         On   June   15,   2017,   the   court

sentenced petitioner to a total term of imprisonment of 87 months.

Judgment was entered on June 28, 2017.             Petitioner did not appeal.




         Case 2:15-cr-00009-H Document 974 Filed 08/10/20 Page 1 of 5
     On January 27, 2020, petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #915], arguing counsel

rendered ineffective assistance, [DE #915 at 4].               Specifically,

petitioner contends that “counsel stated he would object and make

argument[s] in relation to my enhancement,” [DE #915 at 4, 10];

petitioner plead guilty to an offense that was not “listed as a

charged offense,” [DE #915 at 4]; a two-level enhancement was

applied for a firearm as well as a three-level enhancement for her

role in the offense, [DE #915 at 4].          Petitioner also contends her

due process rights were violated because she did not review the

plea agreement and her counsel told her to lie because it “would

delay   and    cause   anger,”   [DE   #915   at   5].   In   her   response,

petitioner contends, she “was never given notice of nor had any

knowledge of the superseding information,” to which she pled guilty

to count one.      [DE #932 at 1].      Petitioner also contends counsel

told her she “would not be charged or enhanced with a firearm

violation.”     [DE #932 at 1].

     The government contends petitioner’s motion to vacate should

be dismissed because it is untimely; precluded by the appeal

waiver; procedurally defaulted; and fails to state a claim for

relief.     [DE #923 at 1].

                             COURT’S DISCUSSION

     The timeliness of petitioner’s motion is governed by 28 U.S.C.

§ 2255(f).     The pertinent text of 28 U.S.C. § 2255 provides that:

                                       2

          Case 2:15-cr-00009-H Document 974 Filed 08/10/20 Page 2 of 5
            A 1-year period of limitation shall apply to
            a motion under this section. The limitation
            period shall run from the latest of–

            (1)    the date on which         the   judgment    of
            conviction becomes final;

            (2) the date on which the impediment to making
            a motion created by governmental action in
            violation of the Constitution or laws of the
            United States is removed, if the movant was
            prevented from making a motion by such
            governmental action;

            (3) the date on which the right asserted was
            initially recognized by the Supreme Court, if
            that right has been newly recognized by the
            Supreme   Court    and   made   retroactively
            applicable to cases on collateral review; or

            (4)   the date on which the facts supporting
            the claim or claims presented could have been
            discovered through the exercise of diligence.

28 U.S.C. § 2255(f)(1)-(4).

     Petitioner’s judgment was entered on June 28, 2017.                    [DE

#806].     Petitioner did not file an appeal, and therefore her

judgment   became    final   when   the   14-day   appeal   period      expired

following entry of judgment.        Clay v. United States, 537 U.S. 522,

532 (2003); United States v. Osborne, 452 F. App’x 294, 295 (4th

Cir. 2011) (unpublished) (finding petitioner had one year from the

date his judgment became final, that is, “fourteen days from the

date when judgment was ‘entered on the criminal docket’ in which

to appeal the judgment”) (citing 28 U.S.C. § 2255(f)(1); Clay, 537

U.S. at 532; Fed. R. App. P. 4(b)(1),(6)); but cf. United States


                                      3

         Case 2:15-cr-00009-H Document 974 Filed 08/10/20 Page 3 of 5
v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001) (holding judgment

became final on the date judgment was entered, that is “the date

upon which he declined to pursue further appellate review.”).             The

court notes petitioner’s § 2255 motion was not filed until January

27, 2020, more than two years after the judgment became final.

     Petitioner contends her motion is timely because “I just

learned that my counsel was wrong to not go over plea prior to

pleading.   Also, I don’t see convicted offense as original charged

offense during my recent team meeting in jail 12/30/2019.              Also,

counsel never objected to enhancements as he stated he would.”

[DE #915 at 10].   However, petitioner’s conclusory allegation that

she “just learned that [her] counsel was wrong” to not review the

plea agreement with her and telling her to lie about reviewing it,

is not sufficient to overcome her untimeliness.             Likewise, her

allegations that she didn’t “see convicted offense as original

charged offense,” at her team meeting in jail and that counsel

failed to object, also do not overcome untimeliness.               As stated

above, 28 U.S.C. § 2255(f)(4) provides the statute of limitations

shall run from “the date on which the facts supporting the claim

or claims presented could have been discovered through the exercise

of due diligence.”     28 U.S.C. § 2255(f)(4).         Petitioner has not

demonstrated   that   by   her   exercise   of   due   diligence    she   has

discovered the facts supporting her claim.         Therefore, petitioner



                                    4

       Case 2:15-cr-00009-H Document 974 Filed 08/10/20 Page 4 of 5
has not supported her argument that her motion is timely pursuant

to 28 U.S.C. § 2255(f)(4).

     Finding petitioner has not demonstrated timeliness under 28

U.S.C. § 2255(f)(1), (4) or any additional subsection of 28 U.S.C.

§ 2255(f), petitioner’s motion is untimely.

                               CONCLUSION

     For   the   foregoing   reasons,      the     government’s     motion   to

dismiss, [DE #922], is GRANTED.          Petitioner’s motion to vacate,

[DE #915], is DISMISSED.     The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                28

U.S.C. § 2253(c)(2).       A petitioner satisfies this standard by

demonstrating    that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 10th day of August 2020.

                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge
At Greenville, NC
#35

                                     5

       Case 2:15-cr-00009-H Document 974 Filed 08/10/20 Page 5 of 5
